Exhibit 10.4

 

LOGO [g316237ex99pg001.jpg]   

MCG Capital Corporation

1100 Wilson Boulevard

Suite 3000

Arlington, VA 22209

(703) 247-7500

(703) 247-7505 (FAX)

www.MCGCapital.com

January 16, 2012

Mr. Keith Kennedy

Dear Keith:

We are pleased to offer you the position of Managing Director with MCG Capital
Corporation (“MCG” or the “Company”) as described to you in our meetings and as
more specifically outlined below in this letter.

In recognition of the importance that we place on this position, on your joining
our firm and on your past professional success, we offer a comprehensive market-
and performance-based compensation package composed of base salary, benefits and
short-and long-term incentives.

Base Salary and Benefits

 

  •  

A starting annual base salary for fiscal 2012 of $375,000 (pro-rated for the
number of months of your actual employment during 2012), less all applicable
withholdings and deductions. Your base salary will be reviewed annually as part
of our regular annual compensation administration process.

 

  •  

MCG will provide a one-time payment, representing an amount equal to your base
salary during 2012 pro-rated for the period of January 1, 2012 thorough your
start date (at the above-mentioned annual base salary), payable with your first
paycheck, less all applicable withholdings and deductions.

 

  •  

An annual paid time off (PTO) allowance of 20 days plus Company holidays. An
additional five days of PTO will be added to your annual allowance after three
years of service.

 

  •  

Inclusion in MCG’s 401K Plan, to the extent available to all MCG employees,
which includes a Company matching component (100% of the first 1% of employee
pre-tax contributions, 50% of the next 4% of employee pre-tax contributions of
eligible compensation, subject to applicable annual IRS qualifications and
limitations).

 

  •  

Customary Health, Dental, Vision, Life/AD&D, LTD and STD Insurance programs,
which are offered to all employees.

 

  •  

Flexible Spending Account for health care, the terms and conditions of which
will be more fully described to you separately by our Human Resources
representative.

 

  •  

Paid parking or MetroCheck/SmartCard.



--------------------------------------------------------------------------------

Keith Kennedy

January 16, 2012

Page -2-

 

Short-Term Incentive Compensation (Bonus)

 

  •  

Annual Cash Bonus. For 2012, a guaranteed bonus of $375,000 will be paid in
accordance with Company policy, projected to be paid after the review of
employee and Company performance during the first quarter of 2013. Thereafter,
total compensation range (base salary and bonus) is targeted at $750,000 to
$1,000,000. The bonus component of your compensation package will vary depending
upon your and MCG’s performance and will also be subject to your overall
contribution to MCG in meeting our business objectives.

Long-Term Incentive Compensation (Restricted Stock Awards)

 

  •  

Restricted Stock Awards. You will be eligible for restricted stock awards from
time to time under MCG’s restricted stock program. Any restricted stock awards
will be subject to customary terms and conditions, including approval by MCG’s
Board of Directors.

Severance

 

  •  

During 2012. In the event that the Company terminates your employment with the
Company during 2012 other than for “Cause” (as defined below), you shall be
entitled to receive an amount equal to (i) your unpaid base salary and bonus for
2012 and (ii) $750,000, such amount to be paid (net of all applicable
withholdings and deductions) over a twelve-month period following the date of
termination in accordance with and at such times as provided under the Company’s
normal payroll practices during such period. Such installments shall commence
upon your separation from service and shall be treated as separate payments for
purposes of Section 409A of the Internal Revenue Code (the “Code”). For the
avoidance of doubt, in the event that the Company experiences a Change of
Control (as defined below) during 2012, you shall not be entitled to any
additional compensation other than as set forth above.

 

  •  

During 2013 and Thereafter. During 2013 and thereafter: (i) in the event that
the Company terminates your employment other than for “Cause”; or (ii) if 6
months after a Change in Control, your employment with the Company shall be
terminated by you for “Good Reason” (as defined below), in each case you shall
be entitled to receive an amount equal to $750,000, such amount to be paid (net
of all applicable withholdings and deductions) monthly over a twelve-month
period following the date of termination in accordance with and at such times as
provided under the Company’s normal payroll practices during such period. Such
installments shall commence upon your separation from service and shall be
treated as separate payments for purposes of Section 409A of the Code.

For the purposes of this letter, termination for “Cause” shall mean (i) your
conviction to, plea of no contest to, plea of nolo contendere to, or imposition
of unadjudicated probation for any felony (other than a traffic offense that
does not result in incarceration), (ii) your having been the subject of any
order, judicial or administrative, obtained or issued by the Securities Exchange
Commission, for any securities violation involving fraud or intentional
misconduct, including, for example, any such order consented to by you in which
findings of facts or any legal conclusions establishing liability are neither
admitted nor denied, (iii) a material breach by you of this letter or (iv) the
MCG Board of Directors in good faith determines that you (A) willfully failed to
substantially perform your duties and obligations to the Company or willfully
failed to carry out, or comply with, any reasonable and lawful directive of the
MCG Board of Directors consistent with the terms of this letter (other than a
failure resulting from your incapacity due to physical or mental illness) which,
if it is the first instance of such conduct, is not cured within thirty
(30) days after a written notice of demand for performance has been delivered to
you specifying the manner in which you have failed to perform (and, if it is any
instance of such conduct after the first instance thereof and opportunity to
cure, then no such opportunity to cure need be provided with respect to such
conduct), (B) willfully engaged in conduct which is demonstrably and materially
injurious to the Company or any of its subsidiaries, monetarily



--------------------------------------------------------------------------------

Keith Kennedy

January 16, 2012

Page -3-

 

or otherwise, or (C) committed a willful breach of fiduciary duty or an act of
fraud, embezzlement, or misappropriation against the Company or any of its
subsidiaries; provided, however, that no termination of your employment shall be
for Cause as set forth in clause (iv) above until (y) there shall have been
delivered to you a copy of a written notice setting forth that you were guilty
of the conduct set forth in clause (iv) and specifying the particulars thereof
in detail, and (z) you shall have been provided an opportunity to be heard by
the MCG Board of Directors (with the assistance of you counsel if you so
desire). No act, nor failure to act, on your part, shall be considered “willful”
unless you have acted or failed to act, with an absence of good faith and
without a reasonable belief that his action or failure to take action was in the
best interests of the Company.

For purposes of this letter, “Good Reason” shall mean the occurrence of any of
the events or conditions described below, provided, however, that you provide
notice thereof within 90 days of the occurrence of such event:

 

  •  

A material and adverse change in your status, title or position with the
Company; or the assignment to you of any material duties or responsibilities
that are substantially inconsistent and a material reduction to such status,
title or position;

 

  •  

A material diminution in your authority, duties and responsibilities (including
reporting responsibilities) with the Company;

 

  •  

Any failure to pay your base salary or a reduction in the your base salary from
the base salary in effect in the prior year (unless such reduction is
implemented in by the Company as part of an overall general salary reduction
plan among all of its executive employees and such reduction to the base salary
on a percentage basis is equal to or less than the percentage reduction
otherwise implemented under such plan);

 

  •  

The Company’s requiring you to be based at any place outside a 50-mile radius
from the office in which you were employed by the Company, except for reasonably
required travel on the Company’s business; and

 

  •  

Any action or inaction which represents a material breach by the Company of this
letter.

For purposes of this letter, “Change of Control” shall mean: (i) a merger,
consolidation or reorganization involving the Company, or an indirect or direct
subsidiary of the Company, or to which securities of the Company are issued,
unless the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following the merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
surviving corporation; or (ii) the sale or transfer, in a single transaction or
series of transactions, of capital stock representing at least 51% of the voting
power of the outstanding capital stock of the Company immediately following such
transaction(s).

Benefit plans are subject to revision in accordance with company-wide changes.

This offer of employment will remain open until January 20, 2012, unless earlier
rescinded, extended or modified. Your anticipated start date for employment will
be a mutually agreed upon date in 2012, but shall be no later March 1, 2012.
Your base salary and one-time payment set forth under the first two bullets
under the heading “Base Salary and Benefits” shall be adjusted accordingly.

To officially accept this employment offer, please sign and return this letter
to Mary W. Coan, MCG Human Resources. It can be sent by e-mail to
mcoan@mcgcapital.com or to our confidential HR fax at 866-747-1049.



--------------------------------------------------------------------------------

Keith Kennedy

January 16, 2012

Page -4-

 

We look forward to having you join the MCG team.

Sincerely,

 

/s/ B. Hagen Saville B. Hagen Saville

President and Chief Operating Officer

 

CC:    Mary W. Coan    Tod K. Reichert

Enclosures: 2012 Summary of Benefits

ACKNOWLEDGEMENT:

I accept the offer of employment as per the terms outlined above.

 

/s/ Keith Kennedy

Keith Kennedy

1-18-12

Date